LOCKWOOD, Chief Justice:
The appellant, who will be hereinafter referred to as the defendant, plead guilty to the crime of illegal sale of heroin. He was sentenced to the Arizona State Prison by the Superior Court of Maricopa County for a term of not less than fifteen years nor more than twenty years. The defendant sold the heroin to one Jesse C. Saenz, an undercover agent for the narcotic division of the State Liquor Department. The offense occurred on April 18, 1963, and the *293defendant was adjudged guilty and sentenced on June 24, 1963.
Paragraph A of § 36-1002.02 A.R.S. as amended in 1961 provides among other things that a person who illegally sells a narcotic drug shall be punished by imprisonment in the state prison from five years to life.
The defendant has appealed to this court upon the sole ground that the sentence given defendant is excessive and asks this court to modify the sentence in accordance with § 13-1717(B) A.R.S. His argument is that the sentencing judge gave too much weight to the pre-sentence report of the probation officer, and failed to give sufficient weight to defendant’s assurances that he would kick the habit, and his desire for rehabilitation.
We have heretofore held that the trial court has wide discretion in imposing sentence for a period somewhere between the statutory minimum and maximum, and the reviewing court will uphold the sentence in the absence of clear evidence that that court has abused its power. State v. Caldera, 94 Ariz. 324, 385 P.2d 207. We find no evidence of such abuse.
Judgment affirmed.
STRUCKMEYER, V. C. J., and BERNSTEIN, J., concur.